Citation Nr: 9920048	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  93-01 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The appellant had active service from March 1944 through July 
1944. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1992 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO), which denied 
service connection for a low back disorder.  This matter is 
also on appeal from the RO's December 1992 rating decision 
denying entitlement to service connection for bilateral 
hearing loss and from the January 1993 hearing officer's 
decision and January 1994 rating decision which denied 
entitlement to service connection for tinnitus.  

In April 1993, the Board remanded this matter to the RO by 
letter for a personal hearing.  In September 1996, the Board 
again remanded this matter to the RO for further development, 
to include obtaining additional private treatment records.  

The veteran has argued on several occasions in regard to a 
psychiatric disorder.  By a rating decision dated in August 
1944, the RO granted service connection for psychoneurosis, 
anxiety state.  Subsequently service connection was severed.  
The veteran appealed the RO's November 1947 rating decision 
severing service connection and, in September 1948, the Board 
determined that the grant of service connection for the 
psychiatric disorder had been clearly and unmistakably 
erroneous, thus denying the veteran's appeal.  It appears 
that the veteran may be again seeking service connection for 
a psychiatric disorder.  This matter is referred to the RO 
for clarification and appropriate action.  

The veteran has also asserted that he has had a heart murmur 
since discharge and that his physician told him that his 
heart murmur was caused by inservice "monkey shots."  It 
appears that the veteran may be seeking service connection 
for a heart murmur and this matter is referred to the RO for 
appropriate action.  

When this case was previously before the Board in September 
1996, the veteran was represented by a private attorney.  
However, by letter dated in January 1997, the attorney 
informed the RO that he no longer represented the veteran.  
In a February 1997, the RO informed the veteran of the 
attorney's letter.  After the case was transferred to the 
Board, the Board, by a letter dated in March 1999, afforded 
the veteran the opportunity to authorize another 
representative.  As the veteran did not respond, he is now 
unrepresented.  


FINDINGS OF FACT

1.  A low back disorder was not shown in service and the 
record contains no competent medical evidence which relates 
any current low back disorder, first shown by competent 
medical evidence more than 45 years after service, to service 
or any occurrence therein.

2.  Bilateral hearing disability and tinnitus were first 
shown by competent medical evidence more than 40 years after 
service.  There is no competent evidence that the tinnitus or 
hearing disability in either ear is of service origin or is 
otherwise related to service.


CONCLUSION OF LAW

The veteran's claims for service connection for a low back 
disorder, bilateral hearing loss, and bilateral tinnitus are 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that, at the March 1944 
induction examination, the veteran's hearing was 15/15 each 
ear, there were no ear abnormalities, and there were no 
musculoskeletal defects.  The service medical records reflect 
no complaints, findings, or diagnoses of a low back disorder, 
hearing loss, or tinnitus.  When the veteran was hospitalized 
for an unrelated disorder in July 1944, it was noted that his 
general physical condition was satisfactory.  The hospital 
records show that the veteran reported that he had been in 
eight or nine bad automobile wrecks because he became 
unsteady, but he could not recall if he was ever injured in 
any of the accidents.  The July 1944 hospital records show 
that examinations of the bones, joints, and muscular system 
were normal and that his hearing was 15/15 in both ears.  The 
veteran was given a certificate of disability for discharge 
based on a psychiatric disorder, and he was discharged from 
the hospital and the service on July 31, 1944.  

In the veteran's August 1944 application for disability 
compensation, he reported that he had been treated at the 
113th General Hospital Dispensary in May 1944 and at the Camp 
Gordon, Georgia, Station Hospital on July 13, 1944, for 
multiple complaints that included back pains.  

At a September 1945 VA examination, there was no mention of 
any ear or back problem currently or by history.  The 
veteran's general appearance including carriage, posture, 
gait, and muscular development, was good.  He was noted to 
have no articular or muscular rheumatism and to have no 
residuals of any injuries.  Examination of the nervous system 
was normal except for a psychiatric problem.  The auditory 
canals and tympanic membranes were normal and ordinary 
conversation was heard at 20 feet in each ear.  There was no 
relevant diagnosis. 

A July 1947 VA examination report shows that the veteran 
reported that he had been treated one time each by Drs. Kraus 
and West and that he had complained of pain in his back.  
When the examiner asked the veteran about his current 
complaints he stated that "I don't feel so bad, I only get 
back aches once in a while."  There were no relevant 
examination findings or diagnoses and it appears that only 
the nervous system was examined.   

The veteran was afforded a personal hearing in July 1948; 
however, the testimony was essentially unrelated to the 
current claims.  

VA outpatient treatment records dated from March 1989 to July 
1993 show that, in March 1989, the veteran complained of 
chronic, recurrent back pain and stiffness and hearing loss.  
The assessment included decreased auditory acuity and 
obesity.  A March 1989 audiology clinic record shows that the 
veteran reported that this right ear was worse than his left 
ear, but that he had no specific hearing or listening 
problems that he was aware of.  The veteran reported that he 
had had periodic bilateral tinnitus and exposure to excessive 
noise levels from explosives while in service.  Audiological 
evaluation showed that the veteran had bilateral hearing loss 
disability.  38 C.F.R. § 3.385.  The assessment was that the 
findings suggested that right ear exhibited sensorineural 
hearing loss above 1500 Hertz; that his left ear exhibited 
sensorineural hearing impairment above 1000 Hertz; and that 
discrimination in the right ear was excellent and in the left 
ear was fair.  The veteran was instructed to undergo a 
hearing aid evaluation. 

March to November 1990 VA outpatient treatment records and 
social service notes show that the veteran claimed he was 
treated in service for problems that continued to require 
medical care, that he injured his back in service and was 
hospitalized for one month, and that he had been treated for 
the past 40 years for residuals of his inservice back injury.  
The veteran also reported that he had had hearing problems.  
It was suggested that he gather together all his information 
regarding treatment and see a veterans' benefits counselor, 
which he did.  

In March 1992, D. Bossert, D.O., reported that the veteran 
had been "seen" from 1964 to the present for diabetes, 
peripheral edema, and cardiovascular disease.  In a March 
1992 memorandum, J. Cavallo, D.C., stated that "this is to 
confirm" that the veteran was "here" for treatment and X-
rays from August 1944 to August 1951.  Dr. Cavallo also 
reported that the veteran had low back pain, calcium build 
up, sciatic neuritis, severe low to upper back problems and 
that he could "not perform normal life styles."  

In a May 1992 letter, M. Gordon, M.D.,  noted that the 
veteran had been referred for otological evaluation because 
of possible fluid in his ears after an upper respiratory 
infection, which he had never had before, although he "did 
have a history of a hearing problem when he got out of the 
service."  Dr. Gordon reported that a hearing test showed 
bilateral sensorineural hearing loss.  

An October 1992 letter and report of audiological evaluation 
from S. T. Lee, M.D., show that the veteran was seen for 
complaints of ringing in the ears.  Dr. Lee reported that 
ear, nose, and throat examination was within normal limits 
except for bilateral high tone sensorineural hearing loss.  
The impression was bilateral sensorineural hearing loss and 
hearing aids were recommended.  The October 1992 audiogram 
report shows bilateral hearing loss disability. 

At the May 1993 personal hearing conducted by an RO hearing 
officer, the veteran testified that he injured his back in 
service on an obstacle course during basic training, when he 
slipped and fell off of a swinging rope, and that he was 
treated at a dispensary on the date of the injury and on 
additional occasions.  He reported that he was given heat 
treatments for muscle spasms in his back and that he had 
continued to have muscle spasms in his back off and on since 
service.  Hearing Transcript (Tr.) at 2-4.  He also reported 
that his military training had involved demolition and the 
handling of explosives, which involved exposure to a 
tremendous amount of noise, that he had fired M-1 rifles for 
a period of three weeks, and that he was never issued any 
form of hearing protection.  Tr. at 4, 5.  The veteran 
reported that he sought treatment for the hearing loss and 
ringing in his ears right after discharge, that a doctor 
recommended that he see Dr. Satolog who used a machine and 
booth and informed him that his "ace nerve" in the inner 
drum called the "telephone cable" was destroyed and that 
this was permanent.  Tr. at 6-7.  The veteran asserted that 
he had had constant ringing in his ears since 1944 and felt 
it was definitely related to his inservice noise exposure.  
Tr. at 7. 

The record also includes an undated copy of a statement from 
P. [redacted], who reported that he had been in service with the 
veteran at Camp Gordon, Georgia, from March to July 1944 and 
that the veteran received a "medical discharge from 
rehabilitation hospital due to back injuries."  Mr. [redacted] 
also stated that an inner ear drum specialist, Dr. Sataloff 
in Philadelphia, Pennsylvania, said the veteran's inner drum 
right nerve "such as telephone cable" was permanently 
destroyed on the M-1 firing range.  Mr. [redacted] stated that he 
and the veteran were in the same outfit, and the veteran was 
exposed to M-1 noises and powerful mortar explosions.  He 
also stated that the veteran was taken to the rehabilitation 
hospital for treatment of his "mental condition distorted as 
shell shocked human person."  

In a June 1995 letter, P. Weis, M.D.,  reported that he 
initially treated the veteran in October 1959 for an 
unrelated disorder and next saw the veteran in March 1995 for 
a complete physical examination, the diagnoses of which 
included minimal auditory deficit on the left and slight 
lumboscoliosis.  Dr. Weis's treatment records dated from 
March 1995 to September 1996 include diagnoses of minimal 
auditory deficit, left, and slight lower 
lumboscoliosis/lumbar scoliosis.  

In an undated letter received by the RO in July 1995, Dr. J. 
Cavallo of Cavallo Chiropractic Center stated that the 
veteran had been treated at that clinic since 1950 for 
"severe trauma he has experienced in war."  Dr. Cavallo 
stated that the "degeneration and presentation of the 
mechanics of the lumbar spine degenerated and lateral 
[illegible] of the lumbar motor unit."  Dr. Cavallo stated 
that the veteran had been treated at the levels of T3 and T4 
motor units which gave him relief and enhanced his hearing.  

At the July 1995 hearing before a member of the Board at the 
RO (Travel Board Hearing), the veteran testified that he had 
had inservice noise exposure in the form of M-1 rifles firing 
on the firing range every day for a two week period and, as 
they were demolition experts, land mines and blowing up 
bridges.  Travel Board Hearing Transcript (TB Tr.) at 3.  He 
stated that he had had no ear protection and that his ears 
started ringing at that time and he went to the doctor.  TB 
Tr. at 3-4.  He reported that he had had no ear or hearing 
problems prior to service.  TB Tr. at 4.  The veteran 
testified that he continued to have intermittent ringing in 
his ears after service, and first sought treatment after 
service for an ear and hearing loss problem in 1945.  The 
first doctor he saw was Dr. Sataloff who "gave me a paper, 
but he threw the records away;" the secretary at Dr. 
Sataloff's office told the veteran on the phone that the 
records had been thrown away.  TB Tr. at 5.  The 
representative stated that they had attempted to obtain the 
records from Dr. Sataloff's office but were told the office 
did not have records that far back.  TB Tr. at 6.  The 
veteran reported that Dr. Sataloff tested his ears in a booth 
and made hand signals and that Dr. Sataloff informed him that 
it was his eighth nerve, the telephone cable.  Id. 

The veteran stated that he was then treated by Dr. Turso (now 
deceased) in the 1950's or 1960's for about four to 7 years.  
TB Tr. at 7-9, 12.  The veteran also testified that he had 
continued to have ringing in his ears since service.  TB Tr. 
at 10, 11.  He stated that he did not have a hearing test 
when he was discharged from service or during his two week 
hospitalization just prior to discharge.  TB Tr. at 11.  The 
representative stated that Dr. Hoch had noted that ordinary 
conversation was heard at 20 feet, which the representative 
asserted did not rise to the level of an ear examination, and 
that Dr. Turso's 1960's records show that the veteran had 
damage to his ear at that time.  TB Tr. at 20-21.  

The veteran testified that he injured his back in service on 
the obstacle course in basic training, and was taken to sick 
call and treated by a doctor.  He then rested in the barracks 
for a week or so.  TB Tr. at 13, 14, 15.  He testified that 
he continued to have back problems "off and on" after 
service to present but that his current problems were not as 
bad; he would get a little pain or kink or something that 
would come and go.  TB Tr. at 16,17.  He stated that he went 
to Magruver for treatment, but that Magruver threw the 
records away and that Dr. Cavallo treated him.  TB Tr. at 16.  
The representative asserted that Dr. Cavallo had indicated a 
continuous period of treatment.  TB Tr. at 13.

An October 1995 audiologic evaluation report and letter form 
St. Luke's North Rehabilitation and Testing Center note, in 
part, that the veteran had noticed increasing difficulties 
hearing and that he had a history of noise exposure in the 
military and through his work at a cement factory, with no 
other high risk factors for hearing loss.  

By letter dated in July 1997, the RO requested that Dr. 
Cavallo provide the veteran's treatment records and clarify 
his previous statements, particularly the statement that the 
veteran was treated at that clinic since 1950 for severe 
trauma that he experienced in the war.  The RO asked for a 
description of the referenced trauma and of Dr. Cavallo's 
knowledge of the trauma.  

In an August 1997 letter, J. G. Cavallo, D.C., CCRD, informed 
the RO that he had "no facts or records in my possession to 
back up my previous statement pertaining to" the veteran.  
Dr. Cavallo stated that he wrote his previous statement based 
on what the veteran told him and that he could not say if the 
veteran was or was not treated by Dr. Cavallo's father, Dr. 
J. I. Cavallo, in the 1950's.  Dr. Cavallo informed the RO 
that his father, Dr. J. I. Cavallo died in May 1991.  Dr. 
Cavallo also reported that he had no records in his 
possession "to justify this claim" because the records were 
destroyed in a fire in December 1991.  Finally, Dr. Cavallo 
reported that he began practicing in May 1994.  

Pertinent Law and Regulations

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).  Where a veteran served ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis or organic disease of the 
nervous system including sensorineural hearing loss becomes 
manifest to a degree of ten percent within one year of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 and Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

The threshold for normal hearing is from zero decibels to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Hearing loss, however, does not constitute a disability for 
VA purposes until the requirements of 38 C.F.R. § 3.385 
(1998) have been met.  Service connection for impaired 
hearing shall be established when the auditory threshold for 
any of the frequencies of 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; the thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test are 
less than 94 
percent.  38 C.F.R. § 3.385.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that the provisions of 38 C.F.R. 
§ 3.385 prohibit the award of service connection for hearing 
loss where audiometric test scores are within the established 
limits.  Hensley, at 158.  In Hensley, the Court also held 
that a failure to meet the criteria of 38 C.F.R. § 3.385 at 
separation from service does not necessarily bar service 
connection for hearing loss; a veteran may establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley at 159-160.

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  This rule does not mean that any manifestation in 
service will permit service connection.  To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).  A 
lay person is competent to testify only as to observable 
symptoms.  See  Savage; Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A lay person is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
Id.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not reflect that 
the veteran currently possesses a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or causation competent.  Lay assertions of medical 
causation will not suffice initially to establish a 
plausible, well-grounded claim, under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  If no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Analysis

The veteran has reported that he was treated by several 
private chiropractors and physicians for his back disorder, 
hearing loss, and tinnitus from immediately following service 
to present.  In various letters the RO informed him that he 
could submit supporting evidence and/or identify medical care 
providers for the disabilities at issue.  In a December 1996 
letter, the RO suggested that the veteran determine, if 
possible, which doctors took over deceased doctors' 
practices.  

The veteran, his previous representative, and the RO have 
made several attempts to obtain all relevant private 
treatment records; however, several physicians reportedly had 
died and the records of some are no longer available.  To the 
extent possible, the RO has attempted to obtain available 
medical evidence.

The veteran has asserted that fellow servicemen and 
supervisors could support his assertions but that some were 
dead or could not be found.  An August 1992 letter from the 
office of the Mayor of New York City shows that the New York 
City phone listings had no listing for the name Glisham, the 
name of a serviceman who purportedly would support the 
veteran's contentions.  

The veteran has also asserted that his service medical 
records have been tampered with and contain errors, lies, 
fabrications, and fraud.  He contends that he was never in 
some of the hospital wards reflected in the records; that 
some service medical records are missing; and that he has 
never heard of many of the treatment providers and officers 
who signed his records.  He contends that an army major who 
hated him "defrauded" his service medical records and that 
his records were tampered with by a private who was caught 
breaking into offices and was sent to the stockade.  He has 
also asserted that he was informed that his records were 
destroyed by fire and water at the National Personnel Records 
Center.  Despite these allegations, there is no indication 
that the veteran's service medical records were altered.  
They were in the claims folder prior to the 1973 fire at the 
NPRC, and there is no indication that any of the veteran's 
records were destroyed or damaged in that fire.  

Low Back Disability

Essentially, the veteran claims that he injured his back on 
an obstacle course during basic training, by sleeping on bare 
hardwood floors while being transferred in cattle cars, and 
by sleeping in tents.  He contends that he was treated for 
his back disorder in service, and has continued to have 
intermittent back pain and spasms.  It has also been argued 
that service connection for a back disability is warranted 
after affording the veteran the benefit of all reasonable 
doubt, because his induction examination showed no back 
disorder and he has reported receiving treatment for his back 
disability immediately after service to the present.

The veteran's service medical records include no evidence 
whatsoever of complaints, findings, or diagnoses of a back 
disorder in service.  Although he has asserted that he was 
treated and hospitalized for a month or more for a back 
disorder, the service medical records include no evidence of 
such treatment and show that he was hospitalized in July 1944 
for psychiatric problems.  July 1944 hospital records show 
that his general physical condition was satisfactory and that 
examinations of the bones, joints, and muscular system were 
normal.  He was given a certificate of disability for 
discharge based on the unrelated psychiatric disorder and was 
discharged from service on July 31, 1944.  Thus, there is no 
showing in the service medical records of any back disorder 
during his brief period of service. 

In his original August 1944 claim, the veteran reported that 
he had been treated in service for various symptoms that 
included back pain.  However, as noted above, the service 
medical records include no evidence of such treatment.  The 
veteran also alleges that the September 1945 VA examination 
never took place, but the examination report in the claims 
folder and includes no evidence of relevant complaints.  In 
fact, all arguably relevant findings at the September 1945 VA 
were normal and there were no findings of a back disorder or 
symptoms thereof and no relevant diagnoses.  At the July 1947 
VA examination, the veteran reported that he had been treated 
for back pain on two occasions by two private physicians, 
telling the examiner that he only got back aches once in a 
while.  

Although the veteran has reported that he has been treated 
for a back disorder since soon after service, attempts to 
obtain medical evidence produced nothing earlier than a May 
1989 VA outpatient treatment record showing that the veteran 
complained of chronic, recurrent back pain and stiffness.  
Subsequent treatment records show that the veteran has a 
current back disorder, but there is no competent evidence or 
opinion that his current back disorder is related to service 
or to the claimed continuity of symptomatology since service.  

The Board has considered the March 1992 report by Dr. J. 
Cavallo that the veteran was treated at Cavallo Chiropractic 
Center from August 1944 to August 1951 for low back disorders 
and the undated letter received in July 1995 from Dr. 
Cavallo, stating that the veteran had been treated at the 
clinic since 1950 for trauma experienced in war.  However, 
Dr. J.G. Cavallo subsequently informed the RO that he had 
"no facts or records" to back up his previous statement and 
that he could not say whether the veteran had or had not been 
treated in the 1950's by his father, Dr. J.I. Cavallo, now 
deceased.  The March 1992 statement was written before Dr. 
J.G. Cavallo first practiced as a chiropractor and all three 
statements were written after his father died and after his 
father's records had been destroyed.  As Dr. J.G. Cavallo's 
statements admittedly were based entirely on the veteran's 
reported history and include no other opinions or statements 
relating the veteran's current back disorder to service, they 
are not "competent medical evidence" satisfying the nexus 
requirement for a well-grounded claim.  See LeShore v. Brown, 
8 Vet. App. 406 (1995) (A bare transcription of a lay history 
is not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical 
professional).

Although the veteran asserts that he was treated for a back 
problems in service and that he had continued symptoms and 
treatment since service, there is no competent medical 
evidence of a back disorder for more than 40 years after 
service and there is no competent medical evidence relating a 
current back disorder to service or the veteran's reported 
continued back symptoms since service.  Therefore, even 
assuming the truthfulness of the veteran's assertions that he 
injured his back in service and has had continued 
symptomatology since service for the purpose of determining 
whether the claim is well grounded, the claim for service 
connection for a low back disorder is not well grounded as 
there is no competent medical evidence which relates a 
current back disorder to service or the veteran's reported 
continued symptomatology since service.  See Caluza, 
Grottveit, Savage, Falzone, King v. Brown, 5 Vet. App. 19, 21 
(1993).  

The record also includes an undated copy of a statement from 
P. [redacted], who reported that he was in service with the 
veteran.  Mr. [redacted] is competent to report his observations 
but he is not shown to be qualified to relate any current 
back (or other) disability to the veteran's service.  See 
Espiritu.   

The only other evidence that relates the veteran's current 
back disorder to service consists of the veteran's own 
statements and testimony.  However, the veteran, as a lay 
person without medical expertise, is not competent to provide 
medical opinions regarding diagnoses or causation.  See 
Espiritu.  A lay person is also not competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  See Savage; 
Falzone.  Additionally, any assertions that as to what a 
physician purportedly informed the veteran are insufficient 
to well ground since such they are too attenuated and 
inherently unreliable to constitute "medical" evidence.  
Robinette v. Brown, 8 Vet. App. 69, 74 (1995).  

As the record includes no competent evidence that the veteran 
currently has arthritis and that such was first compensably 
manifested within a year of service, the provisions of 
38 C.F.R. §§ 3.307, 3.309 do not apply.  

Therefore, as there is no competent medical evidence which 
links the veteran's current low back disorder to service or 
to his reported continued symptomatology since service, the 
claim for service connection for a low back disability must 
fail as not well grounded.  See Caluza, Grottveit, Savage, 
Falzone.

Bilateral Hearing Loss and Tinnitus

The veteran contends that he sought treatment for ringing in 
his ears and hearing loss in service and shortly thereafter, 
and that he has continued to have bilateral tinnitus and 
hearing loss.  He also contends that he had excessive noise 
exposure during service.   

The Board notes that the service medical records include no 
evidence of complaints, findings, or diagnoses of hearing 
loss or tinnitus.  Although the veteran has asserted that he 
did not have a hearing test when he was discharged from 
service or during his two week hospitalization just prior to 
discharge, the July 1944 hospital records show that his 
hearing was 15/15 in each ear.  He was discharged from active 
service on July 31, 1944.  

A September 1945 VA examination report reflects no relevant 
complaints or diagnoses.  The examiner reported that ordinary 
conversation was heard at 20 feet in each ear and that the 
ears and tympanic membranes were normal.  The July 1947 VA 
examination report includes no reference to the veteran ears 
or hearing. 

Although the veteran contends that he was treated for hearing 
loss and tinnitus immediately after service by Dr. Sataloff, 
in the 1950's or 1960's by Dr. Turso, and by other physicians 
to present, the record includes no competent medical evidence 
of hearing loss or tinnitus prior to March 1989.  Reportedly, 
treatment records dating back to shortly after service are 
unavailable.  

There is no competent evidence relating the veteran's current 
hearing loss and/or tinnitus, first shown by competent 
medical evidence almost 45 years after service, to service or 
to his reported continuity of symptomatology since service.  
The veteran's statement that within a year after service he 
was treated by Dr. Sataloff who told him that he had hearing 
loss and that his eighth nerve was destroyed, does not 
constitute medical evidence, as explained above.  See 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995).  The veteran 
has not asserted that Dr. Turso, who treated him more than 
five years after service, related his hearing loss and 
tinnitus to service and, as there are no treatment records 
from Dr. Turso, no such medical nexus opinion from this 
physician is of record.  

The initial evidence of bilateral hearing loss disability and 
tinnitus consists of March 1989 VA outpatient treatment 
records, at which time it was reported that the veteran 
denied any ear pathology or treatment, but reported that he 
had periodic bilateral tinnitus and had had noise exposure in 
service.  As noted above, mere recordations of the veteran's 
history, as provided by him, are not "competent medical 
evidence" satisfying the nexus requirement imposed on a 
claimant of submitting sufficient evidence to render a claim 
well-grounded.  See LeShore. 

Although Dr. Gordon noted that the veteran had "a history of 
a hearing problem when he got out of the service," that 
notation appears to have been based on history given by the 
veteran.  Additionally, what might be perceived as a hearing 
problem by the veteran is not necessarily hearing loss as 
defined by the Court in Hensley or by 38 C.F.R. § 3.385.  In 
any event, there is no competent evidence of hearing loss or 
hearing disability prior to 1989, and there is no medical 
evidence or opinion, as opposed to history given by the 
veteran, relating current hearing disability to service, to 
noise exposure during service or to the veteran's reported 
continuity of symptomatology.  See LeShore; see also Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (which stated that 
diagnoses based upon an inaccurate factual premise have no 
probative value).  

October 1995 records from St. Luke's North Rehabilitation and 
Testing Center show that the veteran underwent audiological 
evaluation, which revealed bilateral hearing loss disability.  
Although a history of noise exposure during service and 
through work at a cement factory was noted, the treatment 
provider did not relate the veteran's hearing loss or 
tinnitus to service or any noise exposure therein.  

In the undated letter received in July 1995, Dr. J. Cavallo 
reported treatment for the veteran's back complaints that 
also enhanced his hearing; however, Dr. Cavallo did not 
specifically relate any hearing loss or tinnitus to service 
or to the veteran's reported continued symptoms since 
service.  Thus, Dr. Cavallo has not provided the requisite 
nexus opinion for a well-grounded claim.  See Leshore, 
Caluza.  

Mr. [redacted] has attested to the veteran's exposure to M-1 noise 
and powerful mortar explosions, and related what Dr. Sataloff 
purportedly told the veteran about a nerve having been 
permanently destroyed on the M-1 firing range.  However, as a 
lay person, his statement of what a physician purportedly 
said does not constitute medical evidence, as noted above.  
Robinette v. Brown, 8 Vet. App. 69, 74 (1995).  Therefore, 
although, Mr. [redacted] is competent to report his observations, 
he is not competent to provide the requisite medical nexus 
opinion.  See Caluza, Grottveit.  

The only other evidence of record which relates current 
hearing loss and tinnitus to service and noise exposure 
therein consists of the veteran's own assertions.  He avers 
that he has had constant ringing in his ears and hearing loss 
since 1944 and that this is definitely related to his 
inservice exposure to explosives, demolition, and M-1 rifle 
fire.  However, as previously noted, the veteran does not 
possess the requisite medical expertise to provide medical 
opinions regarding diagnoses or causation.  See Espiritu.  

The record does not include competent medical evidence of 
hearing loss during service or until many years after 
service.  Accordingly, presumptive service connection is not 
warranted.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  
Additionally, although there is evidence of current bilateral 
hearing loss and tinnitus and although the veteran has 
asserted that he has had symptoms of bilateral hearing loss 
and tinnitus since service, there is no competent medical 
evidence linking the current bilateral hearing loss or 
tinnitus to service, to in-service noise exposure or to the 
veteran's alleged continuity of symptomatology since service.  
Therefore, the claim for service connection for bilateral 
hearing loss and tinnitus must fail as not well grounded.  
See Caluza; Grottveit; Savage, Falzone.  

Although he has asserted that physicians have told him that 
his problems were related to money juice shots allegedly 
received in service, this is not medical evidence.  See 
Robinette.

Although it has been argued that the veteran was not timely 
informed of his right to file for service-connected benefits 
and that the delay in filing his claim resulted in the 
unavailability of evidence, the fact that the veteran filed a 
service connection claim immediately after service refutes 
that argument.  

The Board notes that the veteran is receiving Social Security 
Administration benefits, however, it is not clear that he is 
receiving such benefits based on disability.  As he has not 
asserted that any Social Security records would be relevant 
to the pending claims based on service a half century ago, 
there is no need to remand the case for such records.  See 
Brock v. Brown, 10 Vet. App. 155, 161 (1997).  

The veteran has been informed of the elements necessary to 
complete his application for claims for service connection 
for tinnitus, hearing loss, and a back disorder.  38 U.S.C.A. 
§ 5103(a) (West 1991); see Robinette v. Brown, 8 Vet. App. 69 
(1995); see also Isenhart v. Derwinski, 3 Vet. App. 177, 179-
80 (1992) (VA has a duty to advise claimant of evidence 
required to complete application).  The VA is not on notice 
of any other known and existing evidence which would make the 
adjudicated service connection claims plausible.  
Additionally, where the claimant has failed to submit well-
grounded claims, VA does not have a statutory duty to assist 
the claimant in developing facts pertinent to the claims.  38 
U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 
1997).  This decision also informs the veteran of the kinds 
of evidence that are necessary to make his claims for service 
connection for tinnitus, hearing loss, and a back disorder 
well grounded.  





ORDER

Entitlement to service connection for a low back disability, 
bilateral hearing loss, and tinnitus is denied.  




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

